UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 17, 2017 INDOOR HARVEST CORP. (Exact name of registrant as specified in its charter) Texas 333-194326 45-5577364 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5300 East Freeway Suite A Houston, Texas (Address of Principal Executive Offices) (Zip Code) 713-410-7903 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On May 17, 2017, the Board of Directors of Indoor Harvest Corp approved an amendment to the Article 1, Section 1. of the Company’s Bylaws. Prior to the amendment, Article 1, Section 1. of the Company’s Bylaws provided as follows: “A meeting of the shareholders shall be held annually for the election of directors and the transaction of other business on such date in each year as may be determined by the Board of Directors, but in no event later than 180 days after the anniversary of the date of incorporation of the Corporation.” As amended, Article 1, Section 1. Of the Bylaws now read as follows: “A meeting of the shareholders shall be held annually for the election of directors and the transaction of other business on such date in each year as may be determined by the Board of Directors.” The foregoing amendment was adopted in order to provide more flexibility in scheduling its upcoming annual shareholder meeting and shareholder vote so as to include the proposed combination with Alamo CBD, LLC and the related proposed change in control and business. A copy of the amended Bylaws has been attached as an exhibit to this Form 8-K. Exhibits Amended Bylaws 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the date indicated. INDOOR HARVEST CORP. Date: May 23, 2017 By: /s/ Chad Sykes Chad Sykes Chief Innovation Officer and Director 3
